                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America               )
                                       )
               Plaintiff,              )       ORDER DENYING MOTION FOR
                                       )       RECONSIDERATION
       vs.                             )
                                       )
Mark Nicholas Pyatt,                   )       Case No. 1:20-mj-108
                                       )
               Defendant.              )


       Plaintiff s charged in an Indictment from the Western District of North Carolina with four

offenses: wire fraud; securities fraud; investment adviser fraud; and money laundering. See Doc.

No. 1. He was arrested in this district and on February 18, 2020, made his initial appearance before

this court. See Doc. No. 3. He next appeared before this court for a detention hearing on February

21, 2020. See Doc. No. 7.

       Finding that the United States had proven by preponderance of the evidence that there were

no conditions it could impose to reasonable assure defendant’s appearance in the Western District

of North Carolina, the court ordered defendant detained and transported to the Western District of

North Carolina by the United States Marshal. See Doc. No. 8. In its order, the court took particular

note of defendant’s limited financial resources, transient lifestyle, lack of meaningful ties to the

District of North Dakota and the Western District of North Carolina, and alleged use of aliases. Id.

       On March 6, 2020, defendant filed what the court construes as a motion for reconsideration

of its detention order.     Notably, defendant presents nothing new for this court to consider.

Moreover, he does not address all of the concerns touched upon by the court in its order of detention.




                                                  1
       The court finds there has been no material change in defendant’s circumstances to warrant

his release. Accordingly, defendant’ motion for reconsideration of the court’s detention order (Doc.

No. 10) is DENIED.

       IT IS SO ORDERED.

       Dated this 9th day of March, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court




                                                 2
